                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

    TERRANCE GRAHAM                                                                            PLAINTIFF

    V.                                                                     NO. 4:18-CV-111-DMB-DAS

    CAPTAIN MARY JONES, et al.                                                             DEFENDANTS


                                                 ORDER

         On August 8, 2018, United States Magistrate Judge David A. Sanders filed a Report and

Recommendation recommending that Terrance Graham’s case be dismissed without prejudice

pursuant to Federal Rule of Civil Procedure 41(b) for failure to prosecute and for failure to comply

with an order requiring him to return necessary forms. Doc. #5 at 1. No objections to the Report

and Recommendation have been filed.1

         Under 28 U.S.C. § 636(b)(1), “[a] judge of the court shall make a de novo determination

of those portions of the report … to which objection is made.” “[W]here there is no objection, the

Court need only determine whether the report and recommendation is clearly erroneous or contrary

to law.” United States v. Alaniz, 278 F.Supp.3d 944, 948 (S.D. Tex. 2017) (citing United States v.

Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989)).               The Court has reviewed the Report and

Recommendation and finds that it is neither clearly erroneous nor contrary to law. Accordingly,

the Report and Recommendation [5] is ADOPTED as the opinion of the Court. This case is

DISMISSED without prejudice for failure to prosecute and failure to comply with a court order.

         SO ORDERED, this 15th day of January, 2019.

                                                          /s/Debra M. Brown
                                                          UNITED STATES DISTRICT JUDGE
1
 The Report and Recommendation was sent to Graham at his last known address but was returned as undeliverable
on August 14, 2018. See Doc. #6. Because MDOC’s website reflects that Graham’s location changed on August 28,
2018, Graham presumably has also failed to advise the Court of his change of address.
